Title: To James Madison from John Graham, 2 September 1808
From: Graham, John
To: Madison, James



Dear Sir,
Dept of State 2d. Sepr. 1808.

I have been unexpectedly so taken off by repeated interruptions that I have only a Moment to acknowledge the reciept of your Letters of the 30th. Ulto and to give some explanations of the inclosed Papers.
The Letter for your Signature is to meet the payment of a Bill for $12,000 drawn by Colo. Lear in favor of Degen & Purviance & Co presented at this Office on the 2d. of Augt as I find from an endorsement on it in the hand writing of Mr Pleasonton.
I recommended to Mr Magdelena to get a note from Mr Foronda stating his destination to Saxony directed either to the Govr. of Pennsylvania, or yourself.  His avoiding this induces me to suspect that something may be wrong, and I have sent a short note in my own Name to Mr. Foronda to know, if Mr Magdelena yet has a destination to Saxony.  You will see from the Papers he sends you that he was not permitted to remain in this Country beyond the Spring of 1807.
You will see in the National Intelligencer of this date some remarks by Mr. Smith (who has just returned) on the Speech of Mr. Canning.  I gave him the dates, and also a perusal of your Note to Mr. Erskine.  He will persue the Subject.  Most Respectfully Your Obt Sert

John Graham

